                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DJOLIBA NARCISSE,                                  Case No. 15-cv-01615-EMC
                                   8                    Petitioner,
                                                                                            ORDER EXTENDING DEADLINE
                                   9             v.
                                                                                            Docket Nos. 26, 29
                                  10     ROBERT W. FOX,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner filed a “motion for reasonable accommodation” pursuant to the Americans With

                                  14   Disabilities Act, see 42 U.S.C. § 12101 et seq. (“ADA”). Docket No. 26. In his request, he

                                  15   requested that he be allowed access to his prison’s law library all 29 hours per week that the

                                  16   library is open for the general population at his prison. His claimed disability consists of a lengthy

                                  17   list of large and small medical problems that, among other things, result in him having a mobility

                                  18   impairment. Docket No. 26 at 4.

                                  19          The ADA does not by its terms apply to the federal judiciary. However, pursuant to

                                  20   Judicial Conference policy, federal courts provide reasonable accommodations to persons with

                                  21   disabilities. The particular accommodations available in the Northern District are discussed on the

                                  22   court’s website at https://www.cand.uscourts.gov/access, and mostly include physical

                                  23   accommodations available at particular courthouses.

                                  24          As the Court understands the situation from many other filings by inmates, (1) prison

                                  25   officials limit the number of hours an inmate may attend the law library because the demand for

                                  26   law library access is far greater than can be accommodated without prioritizing the requests; (2)

                                  27   prison officials give priority to inmates with upcoming filing deadlines, and (3) staff bring

                                  28   requested materials to inmates who sit at tables rather than allowing inmates to roam through open
                                   1   stacks in the library. Petitioner seeks substantially more law library time than he apparently

                                   2   normally would be allowed as a general population inmate, but does not connect his mobility

                                   3   impairment to the request for additional law library access. That is, he does not explain how being

                                   4   mobility-impaired requires that he be given more time in the law library. Moreover, to grant the

                                   5   requested relief, the Court would have to interfere with the ordinary day-to-day operations of a

                                   6   state prison, which federal courts generally are discouraged from doing. See Turner v. Safley, 482

                                   7   U.S. 78, 84-85 (1987) (judiciary should exercise restraint on matters of prison administration).

                                   8   The request for an order for Petitioner to have unlimited law library access whenever his prison’s

                                   9   law library is open to the general population inmates is DENIED. Docket No. 26. Any request

                                  10   for additional time at the law library is better directed at prison officials rather than the Court

                                  11   because it is prison officials who must make the arrangements, if appropriate, for him to be given

                                  12   additional law library time. Petitioner should follow the prison’s procedures for obtaining access
Northern District of California
 United States District Court




                                  13   to the law library and legal research materials.

                                  14          Petitioner’s request for an extension of the deadline to file his traverse is GRANTED.

                                  15   Docket No. 29. Petitioner must file and serve his traverse no later than December 24, 2018. By

                                  16   the time that deadline arrives, Petitioner will have had four months to prepare his traverse.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 24, 2018

                                  21

                                  22                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  23                                                       United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
